UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7187


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLAUDE SLOAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00004-JPJ-1; 2:00-cr-10101-
JPJ-1)


Submitted: November 23, 2021                                 Decided: December 7, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Sloan, Appellant Pro Se. Jean Barrett Hudson, Assistant United States Attorney,
Charlottesville, Virginia, Steven Randal Ramseyer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Claude Sloan appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the

record and finding no reversible error, we affirm the decision of the district court.

See United States v. Sloan, Nos. 2:00-cr-10101-JPJ-1; 2:18-CR-00004-JPJ-1 (W.D. Va.

July 16, 2020). We deny Sloan’s motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2